Citation Nr: 1401271	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  09-30 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for coronary artery disease with congestive heart failure, to include as secondary to in-service herbicide exposure.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1970 to February 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia South Carolina.  

The issue of entitlement to service connection for a skin disorder has been raised by the record at the Veteran's hearing before the Board, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Additionally, the issues of entitlement to service connection for diabetes mellitus and hypertension to include as due to exposure to Agent Orange have been raised by the record and not adjudicated by the AOJ.  The Board does not have jurisdiction over these issues and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The Veteran's claim of entitlement to service connection for coronary artery disease (CAD) must again be remanded.  Although the Board regrets the delay associated with this additional remand, further development of the record is required before the Board may render a decision.  The Board errs as a matter of law when it fails to ensure compliance with remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board's June 2011 Remand indicated that an examiner was to "offer an opinion with complete rationale as to whether it is at least as likely as not (a 50 percent probability or greater) that any heart disorder found is related to any incident in service."  The Veteran was afforded with an examination in October 2011, and the examiner opined that the Veteran's heart condition was less likely than not incurred in or caused by the claimed in-service event or illness.  As a rationale for this opinion, the examiner stated that the Veteran's heart condition began in 2004 and that he had no heart complaints during his time in-service.  

The Board finds the October 2011 opinion to be inadequate for two reasons.  First, the October 2011 examiner did not discuss the significance, if any, of the December 1971 in-service medical finding of "SOB with exercise."  It should also be noted that a negative opinion that relies solely on the absence of evidence in the service medical records and does not consider lay evidence of in-service symptomatology is inadequate.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Second, the examiner stated that the Veteran's heart condition began in 2004.  However, this finding appears to be inconsistent with the remainder of the evidence of record.  In August 1999, after complaining of dyspnea, the Veteran was diagnosed with cardiomyopathy and moderate pericardial effusion.  Accordingly, on remand, a supplemental medical opinion should be sought, with the option for an additional physical examination, fully taking these factors into consideration.  

Accordingly, the case is REMANDED for the following actions:

1.  Return the Veteran's claims file to the examiner who conducted the October 2011 examination of the Veteran.  If this examiner is unavailable, then the Veteran should be scheduled for an additional physical examination with a VA physician of appropriate expertise.  The claims file and a copy of this remand must be made available to the examiner for review and the examiner must indicate in the examination report that this has been accomplished.  All indicated tests and studies should be accomplished.  

In any event, the examiner should offer an opinion with a complete rationale as to whether it is at least as likely as not (that is, a 50 percent probability or greater) that any heart disorder found is related to any incident in service.  This opinion should discuss the relevance of the Veteran's in-service finding of "SOB on exercise," the 1999 diagnosis of the Veteran with cardiomyopathy, and all other pertinent evidence of record.

2.  Following completion of the above, the claim should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, provided an opportunity to respond, and the claim should thereafter be returned to the Board as warranted.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

